FILED
                            NOT FOR PUBLICATION                               SEP 25 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-17563

               Plaintiff - Appellee,              D.C. No. 2:06-cv-00273-RCJ-
                                                  GWF
  v.

REINHOLD V. SOMMERSTEDT,                          MEMORANDUM *

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                      Robert C. Jones, Chief Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Reinhold V. Sommerstedt appeals pro se from the district court’s order

holding him in civil contempt for failing to obey its orders requiring him to file a

certification of compliance stating that he notified customers of the underlying




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
summary judgment and injunction against him. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion a civil contempt order. Irwin

v. Mascott, 370 F.3d 924, 931 (9th Cir. 2004). We affirm.

      The district court did not abuse its discretion when it found Sommerstedt in

contempt for his failure to comply with its orders requiring him to file a

certification stating his compliance with the underlying injunction’s customer

notification requirement. See id. (person subject to injunction generally may not

contest its lawfulness by disobeying it).

      Under the law of the case doctrine, we do not consider Sommerstedt’s

challenges to the district court’s underlying summary judgment for the United

States or to the resulting injunction’s customer notification requirement. See Leslie

Salt Co. v. United States, 55 F.3d 1388, 1392 (9th Cir. 1995) (“Under law of the

case doctrine, . . . one panel of an appellate court will not reconsider matters

resolved in a prior appeal to another panel in the same case.”).

      AFFIRMED.




                                            2                                      10-17563